PER CURIAM.
Upon further consideration of this cause and after oral argument before the Bar of this Court, the Court finds that the constitutional prerequisites to vest jurisdiction in this Court do not exist in this case. It is, thereupon,
Ordered that, in accordance with Rule 2.1, subd. a(5) (d), Florida Appellate Rules, 31 F.S.A., the notice of appeal and all papers filed herein shall be forthwith transferred by the Clerk of this Court to the Circuit Court of the Fifteenth Judicial Circuit of Florida in and for Broward County.
It is so ordered.
THOMAS, HOBSON, DREW and' O’CONNELL, JJ., concur.
ROBERTS, C. J, TERRELL, J., and WALKER, Circuit Judge, dissent.